Citation Nr: 1114999	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran had active military service from November 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the instant matter was previously before the Board in November 2010, at which time the Board remanded the issue of entitlement to a TDIU rating for further evidentiary development.  The Appeals Management Center (AMC) re-adjudicated the matter and denied the claim by way of a March 2011 supplemental statement of the case (SSOC).  As discussed in further detail below, the Board finds that another remand is necessary for the agency of original jurisdiction (AOJ) to comply with the terms of the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.  

In November 2010, the Board remanded the matter on appeal for the AOJ to provide the Veteran with a VA examination for the purpose of determining whether he was indeed unemployable on account of his service-connected disabilities.  The remand directed the VA examiner to provide a definite opinion as to whether the Veteran's service-connected disabilities combined to render him unable to secure or follow a substantially gainful employment.  The remand requested that the examiner provide findings as to all functional impairments due to the Veteran's service-connected hearing loss and residuals of shell fragment wounds.  

In February 2011, a VA examination was conducted.  The examiner recorded the Veteran's the subjective complaints of pain and functional impairment.  The examiner noted that the Veteran indicated that he had been employed with the "Defense Supply Construction Center" (DSCC) as a stock handler for 34 years, "'doing what [he] could do,' but mostly paper work."  The examiner conducted a joints examination and opined that the Veteran was able to secure and maintain substantially gainful employment.  The examiner found the Veteran would have no limitations for sedentary employment.  For physical employment, the examiner stated that the Veteran would require breaks and changes in position as needed.  The examiner noted that the Veteran had been on "light duty" for the entirety of his employment at DSCC, which, according to the Veteran, required him to do a lot of paper work, but not too much heavy lifting.  

Although the VA examiner acknowledged that the Veteran suffered from hearing loss and had used hearing aids for five to six years, there is no indication that the examiner considered the impact of the Veteran's hearing loss when opining as to employability.  (It was not included as a diagnosis or mentioned in the opinion itself.)  As the Board's November 2010 remand specifically instructed the VA examiner to consider functional impairment resulting from the Veteran's hearing loss, the Board finds that the February 2011 VA examiner's opinion is not compliant with the terms of the November 2010 remand, and another remand is therefore necessary.  See Stegall, supra.

The Board notes that in his July 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that when he was employed, he had been placed on light duty because of his service-connected disabilities.  He further indicated that he could not kneel, stand, or sit for any length of time due to his service-connected disabilities, and also could not hear well enough to perform other types of work.  Moreover, in May 2010, the Veteran underwent a VA audiology examination.  The audiologist noted that the Veteran had mild to severe sensorineural hearing loss, which had "[s]ignificant effects" on his occupation.  The VA audiologist noted that the Veteran's occupational activities were impacted by poor social interaction and hearing difficulties.  Additionally, following the Board's remand, a VA Form 21-0820, Report of General Information, was prepared later in November 2010, presumably by a VA employee at the AMC.  The report reflected that a telephone contact was made with the Veteran, but the Veteran had so much difficulty hearing over the telephone that his wife had to intervene and "translate" what was being said.

Accordingly, on remand, the AOJ should request from the examiner who performed the February 2011 VA examination an addendum that specifically discusses what effect, if any, the Veteran's hearing loss, in combination with the shell fragment wound residuals, has on his ability to obtain or maintain substantially gainful employment.  The VA examiner must consider the Veteran's lay statements of record and the May 2010 VA audiologist's opinion that the Veteran's hearing loss had "[s]ignificant effects" on his occupation.  A full examination of the Veteran is not necessary unless the VA examiner feels that she cannot provide the requested opinion without again examining the Veteran, in which case, the AOJ should schedule the Veteran for another VA examination.  Further, if the VA examiner determines that she is not qualified to render such an opinion, the matter should be referred to a VA audiologist or other expert for consideration of whether the Veteran's service-connected hearing loss combines with the shell fragment wound residuals to make him unemployable.

Moreover, in her February 2011 examination report, the VA examiner appears to find that he Veteran is capable of physical employment.  However, this statement is seemingly contradicted by the Veteran's own assertions regarding the type of work he was able to perform and a May 6, 1981, medical record indicating that the Veteran was given "a slip to continue light work on an indefinite basis, primarily eliminating use of a fork lift and prolonged walking on the concrete floor."  Accordingly, on remand, the VA examiner should comment specifically on the type of physical employment that the Veteran is capable of, given his contention that he cannot sit, stand, or walk for any length of time.  

The Board notes also that the Veteran submitted a statement from his private physician, dated in December 2010, who opined that the Veteran was unemployable due to his combat injuries.  A medical opinion will be considered adequate if it (1) is based upon consideration of the veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the private opinion contains no supporting analysis for its conclusion, nor describes how the Veteran's service-connected disabilities make him unemployable.  As such, the Board cannot conclude that the December 2010 private medical opinion is adequate to support a rating of TDIU.  On remand, the Veteran is free to submit a more detailed opinion from his private physician on the issue of employability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected hearing loss and residuals of shell fragment wounds since June 2005 (one year prior to his seeking entitlement to a rating of TDIU).  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  Records should be specifically sought from the physician who provided the December 2010 handwritten opinion.

(The Board notes that the December 2010 opinion from the Veteran's private physician is inadequate to support a rating of TDIU as the private physician has provided no support for his conclusion that the Veteran is unemployable.  The Veteran is reminded that ultimately it is his responsibility to provide private medical records in support of his claim and is thus invited to contact his private physician for a more detailed opinion letter.)  

2.  The AOJ should request that the examiner who conducted the February 2011 examination, if she is still available, provide an addendum that specifically considers the effect of the Veteran's service-connected hearing loss, in combination with the multiple shell fragment wounds, on his employability.  The examiner must consider the Veteran's lay statements that he could not hear well enough to perform work and the May 2010 VA audiologist's opinion that the Veteran's hearing loss had "[s]ignificant effects" on his occupation.  The examiner should again review the Veteran's claims folder, including a copy of this remand, and provide a definite opinion as to whether the Veteran's service-connected (1) hearing loss; (2) residuals of a shell fragment wound of the left thigh and buttock (muscle groups XIII and XVII); (3) residuals of a shell fragment wound of the right thigh and buttock (muscle groups XIII and XVII); and (4) residuals of a shell fragment wound of the left calf (muscle group XI), combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The VA examiner is also requested to comment specifically on the type of physical employment that the Veteran is capable of, given his contentions that he cannot sit, stand, or walk for any length of time.  

If the VA examiner determines that she cannot provide the requested addendum without re-examining the Veteran, the AOJ should schedule the Veteran for a VA examination in connection with the claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

If the VA examiner determines that she cannot provide the requested opinion because she is not qualified to do so, or in the case that the examiner is no longer available, the matter should be referred to another examiner qualified to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  If this cannot be done without examination, examination(s) should be scheduled as required.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

